


Exhibit 10.1
 
UNIT CORPORATION AMENDED AND RESTATED
KEY EMPLOYEE CHANGE OF CONTROL CONTRACT
 
This Agreement is entered into effective as of the 19th day of August, 2008 by
and between Unit Corporation, a Delaware corporation (the “Company”) and [●]
(the “Executive”).
 
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company and its shareholders to assure that
the Company will have the continued dedication of the Executive, notwithstanding
the possibility, threat or occurrence of a Change of Control (as defined in
Section 2) of the Company.  The Board believes it is imperative to diminish the
inevitable distraction of the Executive by virtue of the personal uncertainties
and risks created by a pending or threatened Change of Control and to encourage
the Executive’s full attention and dedication to the Company currently and in
the event of any threatened or pending Change of Control, and to provide the
Executive with compensation and benefits arrangements upon a Change of Control
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which provide the Executive with compensation and benefits
arrangements that are competitive with those of other corporations.  Therefore,
in order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.  [The Company previously entered into a Key Employee
Change of Control Contract with the Executive dated as of [●] (the “Prior
Agreement”).  Due to the adoption of Section 409A of the Internal Revenue Code
of 1986, as amended, the Prior Agreement must be amended, and in connection with
such review process, additional revisions to the Prior Agreement have been
made.  In order to accomplish these objectives, the Board has caused the Company
to enter into this Agreement, which upon execution will supersede and replace
the Prior Agreement.]
 
NOW, THEREFORE, it is hereby agreed as follows:
 
1.  
CERTAIN DEFINITIONS.

 
(a) The “Effective Date” shall mean the first date during the Change of Control
Period (as defined in Section 1(b)) on which a Change of Control (as defined in
Section 2) occurs.   Anything in this Agreement to the contrary notwithstanding,
if the Executive’s employment with the Company is terminated prior to the date
on which the Change of Control occurs, and if it is reasonably demonstrated by
the Executive that such termination of employment (i) was at the request of a
third party who has taken steps reasonably calculated to effect a Change of
Control or (ii) otherwise arose in connection with or anticipation of a Change
of Control (such a termination of employment, an “Anticipatory Termination”),
then for all purposes of this Agreement the “Effective Date” shall mean the date
immediately prior to the date of such termination of employment.
 
(b) The “Change of Control Period” shall mean the period commencing on the date
hereof and ending on the third anniversary of the date hereof; provided,
however, that commencing on the date one year after the date hereof, and on each
annual anniversary of such
 
1
date (such date and each annual anniversary thereof shall be hereinafter
referred to as the “Renewal Date”), unless previously terminated, the Change of
Control Period shall be automatically extended so as to terminate three years
from such Renewal Date, unless at least 90 days prior to the Renewal Date the
Company shall give notice to the Executive that the Change of Control Period
shall not be so extended.
 
2.  
 CHANGE OF CONTROL.

 
For the purpose of this Agreement, a “Change of Control” shall mean:
 
(a) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 15% or more of either (i) the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following shall not constitute a Change
of Control: (i) any acquisition directly from the Company, (ii) any acquisition
by the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any company controlled by,
controlling or under common control with the Company (each, an “Affiliated
Company”),  (iv) any acquisition pursuant to a transaction which complies with
Sections 2(c)(i), 2(c)(ii) and 2(c)(iii) or (v) if the Board determines in good
faith that a Person became the beneficial owner of 15% or more of the
Outstanding Company Common Stock inadvertently and without any intention of
changing or influencing control of the Company, unless and until such Person
shall have failed to divest itself, as soon as practicable (as determined, in
good faith, by the Board of Directors of the Company), of beneficial ownership
of a sufficient number of Outstanding Company Common Stock so that such Person's
beneficial ownership of Outstanding Company Common Stock would no longer
otherwise qualify as a Change of Control; or
 
(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for this purpose,
any such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board; or
 
2
 
(c) Consummation by the Company of a reorganization, merger, statutory share
exchange or consolidation or similar transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets or stock of another entity by
the Company or any of its subsidiaries (each, a “Business Combination”), in each
case, unless, following such Business Combination, (i) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of  the then outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 15% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or
 
(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
 
3.  
EMPLOYMENT PERIOD.

 
The Company hereby agrees to continue the Executive in its employ, and the
Executive hereby agrees to remain in the employ of the Company subject to the
terms and conditions of this Agreement, for the period commencing on the
Effective Date and ending on the third anniversary of the Effective Date (the
“Employment Period”).  The Employment Period shall terminate upon the
Executive’s termination of employment for any reason.
 
4.  
TERMS OF EMPLOYMENT.

 
(a) Position and Duties.
 
(i) During the Employment Period, (A) the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities
 
3
shall be at least commensurate in all material respects with the most
significant of those held, exercised and assigned to the Executive at any time
during the 120-day period immediately preceding the Effective Date, (B) the
Executive’s services shall be performed at the office where the Executive was
employed immediately preceding the Effective Date or any other location less
than 35 miles from such location, and (C) the Executive shall not be required to
travel on Company business to a substantially greater extent than required
during the 120-day period immediately prior to the Effective Date.
 
(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities.  During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.  It is expressly understood and agreed that to the extent that
any such activities have been conducted by the Executive prior to the Effective
Date, the continued conduct of such activities (or the conduct of activities
similar in nature and scope thereto) subsequent to the Effective Date shall not
thereafter be deemed to interfere with the performance of the Executive’s
responsibilities to the Company.
 
(b) Compensation.
 
(i) Base Salary.  During the Employment Period, the Executive shall receive an
annual base salary (the “Annual Base Salary”), at an annual rate, at least equal
to twelve times the highest monthly base salary paid or payable, including any
base salary which has been earned but deferred, to the Executive by the Company
and its Affiliated Companies in respect of the twelve-month period immediately
preceding the month in which the Effective Date occurs.  The Annual Base Salary
shall be paid at such intervals as the Company pays executive salaries
generally.  During the Employment Period, the Annual Base Salary shall be
reviewed at least annually, beginning no more than 12 months after the last
salary increase awarded to the Executive prior to the Effective Date.  Any
increase in the Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement.  The Annual Base Salary shall
not be reduced after any such increase and the term “Annual Base Salary” shall
refer to the Annual Base Salary as so increased.
 
(ii) Annual Bonus.  In addition to the Annual Base Salary, the Executive shall
be awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the Executive’s highest
annual bonus earned by the Executive under the Company’s annual incentive plans,
or any comparable bonus under any predecessor or successor plan, for the three
full fiscal years prior to the
 
4
Effective Date(or for such lesser number of full fiscal years prior to the
Effective Date for which the Executive was eligible to earn such a bonus, and
annualized in the case of any pro rata bonus earned for a partial fiscal year)
(the “Recent Annual Bonus”).  (If the Executive has not been eligible to earn
such a bonus for any period prior to the Effective Date, the “Recent Annual
Bonus” shall mean the Executive’s bonus for the year in which the Effective Date
occurs.)  Each such Annual Bonus shall be paid no later than two and a half
months  following the fiscal year for which the Annual Bonus is awarded, unless
the Executive shall elect to defer the receipt of such Annual Bonus pursuant to
an arrangement that meets the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).
 
(iii) Long-Term Cash and Equity Incentives, Savings and Retirement
Plans.  During the Employment Period, the Executive shall be entitled to
participate in all long-term cash incentive, equity incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its Affiliated Companies, but in no event
shall such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its Affiliated Companies for the Executive under
such plans, practices, policies and programs as in effect at any time during the
120-day period immediately preceding the Effective Date or if more favorable to
the Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its Affiliated Companies.
 
(iv) Welfare Benefit Plans.  During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its Affiliated Companies
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to other peer executives of the
Company and its Affiliated Companies, but in no event shall such plans,
practices, policies and programs provide the Executive with benefits which are
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its Affiliated
Companies.
 
(v) Expenses.  During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its Affiliated Companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive,
 
5
as in effect generally at any time thereafter with respect to other peer
executives of the Company and its Affiliated Companies.
 
(vi) Fringe Benefits.  During the Employment Period, the Executive shall be
entitled to fringe benefits, including, without limitation, tax and financial
planning services, payment of club dues, and, if applicable, use of an
automobile and payment of related expenses, in accordance with the most
favorable plans, practices, programs and policies of the Company and its
Affiliated Companies in effect for the Executive at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
peer executives of the Company and its Affiliated Companies.
 
(vii) Office and Support Staff.  During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company and its Affiliated Companies at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as provided generally at any time thereafter with respect to other
peer executives of the Company and its Affiliated Companies.
 
(viii) Vacation.  During the Employment Period, the Executive shall be entitled
to paid vacation in accordance with the most favorable plans, policies, programs
and practices of the Company and its Affiliated Companies as in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
Affiliated Companies.
 
5.  
TERMINATION OF EMPLOYMENT.

 
(a) Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period.  If the
Company determines in good faith that the Disability (as defined herein) of the
Executive has occurred during the Employment Period (pursuant to the definition
of “Disability”), it may give to the Executive written notice in accordance with
Section 12(b) of this Agreement of its intention to terminate the Executive’s
employment.  In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties.  For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 180 consecutive business days as a
result of incapacity due to mental or physical illness which is determined to be
total and permanent by a physician selected by the Company or its insurers and
acceptable to the Executive or the Executive’s legal representative (such
agreement as to acceptability not to be unreasonably withheld).
 
6
 
(b) Cause.  The Company may terminate the Executive’s employment during the
Employment Period with or without Cause.  For purposes of this Agreement,
“Cause” shall mean:
 
(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties (as contemplated by Section 4(a)(i)) with the Company or
any Affiliated Company (other than any such failure resulting from incapacity
due to physical or mental illness or following the Executive’s delivery of a
Notice of Termination for Good Reason), after a written demand for substantial
performance is delivered to the Executive by the Board or the Chief Executive
Officer of the Company which specifically identifies the manner in which the
Board or the Chief Executive Officer of the Company believes that the Executive
has not substantially performed the Executive’s duties, or
 
(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company.
 
For purposes of this 5(b), no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon (A) authority given pursuant to a resolution
duly adopted by the Board, or if the Company is not the ultimate parent
corporation of the Affiliated Companies and is not publicly-traded, the board of
directors of the ultimate parent of the Company (the “Applicable Board”) or (B)
the advice of counsel for the Company shall be conclusively presumed to be done,
or omitted to be done, by the Executive in good faith and in the best interests
of the Company.  The cessation of employment of the Executive shall not be
deemed to be for Cause unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Applicable Board
(excluding the Executive, if the Executive is a member of the Applicable Board)
at a meeting of the Board called and held for such purpose (after reasonable
notice is provided to the Executive and the Executive is given an opportunity,
together with counsel for the Executive, to be heard before the Applicable
Board), finding that, in the good faith opinion of the Applicable Board, the
Executive is guilty of the conduct described in Sections 5(b)(i) or 5(b)(ii),
and specifying the particulars thereof in detail.
 
(c) Good Reason.  The Executive may voluntarily terminate the Executive’s
employment during the Employment Period for Good Reason or without Good
Reason.  For purposes of this Agreement, “Good Reason” shall mean:
 
(i) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
4(a) of this Agreement, or any action by the Company which results in a
diminution in such position, authority, duties or responsibilities (whether or
not occurring solely as a result of the Company’s ceasing to be a publicly
traded entity), excluding for this purpose an isolated,
 
7
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;
 
(ii) any failure by the Company to comply with any of the provisions of Section
4(b) of this Agreement, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;
 
(iii) the Company’s requiring the Executive to be based at any office or
location other than as provided in Section 4(a)(i)(B) of this Agreement or to be
based at a location other than the principal executive offices of the Company if
the Executive was employed at such location immediately prior to the Effective
Date;
 
(iv) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or
 
(v) any other action or inaction that constitutes a material breach by the
Company of this Agreement, including any failure by the Company to comply with
and satisfy Section 11(c) of this Agreement.
 
For purposes of this Section 5(c), any good faith determination of “Good Reason”
made by the Executive shall be conclusive.  Anything in this Agreement to the
contrary notwithstanding, a termination by the Executive for any reason during
the 30-day period immediately following the first anniversary of the Effective
Date shall be deemed to be a termination for Good Reason for all purposes of
this Agreement.  The Executive’s mental or physical incapacity following the
occurrence of an event described above in clauses (i) through (v) shall not
affect the Executive’s ability to terminate employment for Good Reason and the
Executive’s death following delivery of a Notice of Termination for Good Reason
shall not affect estate’s entitlement to severance payments benefits provided
hereunder upon a termination of employment for Good Reason.
 
(d) Notice of Termination.  Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 12(b) of this
Agreement.  For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the Date of Termination (which date shall be not more than
thirty days after the giving of such notice).  The failure by the Executive or
the Company to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Good Reason or Cause shall not waive any right
of the Executive or the Company, respectively, hereunder or preclude the
Executive or the Company, respectively, from asserting such fact or circumstance
in enforcing the Executive’s or the Company’s respective rights hereunder.
 
8
 
(e) Date of Termination.  “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the date on which
the Company notifies the Executive of such termination, (iii) if the Executive
resigns without Good Reason, the date on which the Executive notifies the
Company of such termination and (iv) if the Executive’s employment is terminated
by reason of death or Disability, the date of death of the Executive or the
Disability Effective Date, as the case may be.  The Company and the Executive
shall take all steps necessary (including with regard to any post-termination
services by the Executive) to ensure that any termination described in this
Section 5 constitutes a “separation from service” within the meaning of Section
409A of the Code, and notwithstanding anything contained herein to the contrary,
the date on which such separation from service takes place shall be the “Date of
Termination.”
 
6.  
OBLIGATIONS OF THE COMPANY UPON TERMINATION.

 
(a) By the Executive for Good Reason; By the Company Other Than for Cause, Death
or Disability.  If, during the Employment Period, the Company terminates the
Executive’s employment other than for Cause, death or Disability or the
Executive shall terminate employment for Good Reason:
 
 
 (i) The Company shall pay to the Executive in a lump sum in cash within 20 days
after the Date of Termination the aggregate of the following amounts:
 
A. the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the Executive’s business
expenses that are reimbursable pursuant to Section 4(b)(v) but have not been
reimbursed by the Company as of the Date of Termination; (3) the Executive’s
Annual Bonus for the fiscal year immediately preceding the fiscal year in which
the Date of Termination occurs, if such bonus has been determined but not paid
as of the Date of Termination; (4) any accrued vacation pay, to the extent not
theretofore paid (the sum of the amounts described in clauses (1), (2), (3) and
(4), the “Accrued Obligations”) and (5) an amount equal to the product of (x)
the higher of (I) the Recent Annual Bonus and (II) the Annual Bonus paid or
payable for the most recently completed fiscal year during the Employment Period
(including any bonus or portion thereof which has been earned but deferred and
annualized for any fiscal year consisting of less than twelve full months or
during which the Executive was employed for less than twelve full months) (such
higher amount being referred to as the “Highest Annual Bonus”) and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is
365; provided, that notwithstanding the foregoing, if the Executive has made an
irrevocable election under any deferred compensation arrangement subject to
Section 409A of the Code to defer any portion of the Annual Bonus described in
clause (3) above, then for all purposes of this Section 6 (including, without
 
9
limitation, Sections 6(b) through 6(d)), such deferral election, and the terms
of the applicable arrangement shall apply to the same portion of the amount
described in such clause (iii), and such portion shall not be considered as part
of the “Accrued Obligations” but shall instead be an “Other Benefit” (as defined
below); and
 
B. an amount equal to the product of (1) three and (2) the sum of (x) the
Executive’s Annual Base Salary and (y) the Highest Annual Bonus; and
 
C. an amount equal to the sum of the Company’s or an Affiliated Company’s (as
applicable)  matching contributions under the Company’s qualified defined
contribution plans in which the Executive participates at of the Date of
Termination (or, if more favorable to the Executive, the plans as in effect
immediately prior to the Effective Date) which would have been made on the
Executive’s behalf if the Executive’s employment continued for three years after
the Date of Termination, assuming for this purpose that (1) the Executive’s
benefits under such plans are fully vested, (2) the Executive’s compensation in
each of the three years is that required by Sections 4(b)(i) and 4(b)(ii), (3)
the rate of any such employer contribution is equal to the maximum rate provided
under the terms of the applicable plans for the year in which the Date of
Termination occurs (or, if more favorable to the Executive, or in the event that
as of the Date of Termination the rate of any such contribution for such year is
not determinable, the rate of contribution under the plans for the plan year
ending immediately prior to the Effective Date) and (4) to the extent that the
Company’s contributions are determined based on the contributions or deferrals
of the Executive, that the Executive’s contribution or deferral elections, as
appropriate, are those in effect immediately prior the Date of Termination; and
 
(ii) The Company shall, at its sole expense as incurred, provide the Executive
with outplacement services at a cost to the Company not to exceed $30,000, the
scope and provider of which shall be selected by the Executive in the
Executive’s sole discretion; and provided, however, that such outplacement
benefits shall end not later than the last day of the second calendar year that
begins after the Date of Termination; and
 
(iii) For three years after the Executive’s Date of Termination, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy (the “Benefit Continuation Period”), the Company shall
provide health care and life insurance benefits to the Executive and/or the
Executive’s family at least equal to, and at the same after-tax cost to the
Executive and/or the Executive’s family, as those that would have been provided
to them in accordance with the plans, programs, practices and policies providing
health care and life insurance benefits and at the benefit level described in
Section 4(b)(iv) if the Executive’s employment had not been terminated or, if
more favorable to the Executive, as in effect generally at any time thereafter
with respect to other peer executives of the Company and the Affiliated
Companies and their families; provided, however, that the health care benefits
provided during the Benefit Continuation Period shall be provided in such a
manner that such benefits (and the costs
 
10
and premiums thereof) are excluded from the Executive’s income for federal
income tax purposes and if the Company reasonably determines that providing
continued coverage under one or more of its health care benefit plans
contemplated herein could be taxable to the Executive, the Company shall provide
such benefits at the level required hereby and at the same after-tax cost to the
Executive and/or the Executive’s family through the purchase of individual
insurance coverage; provided, however, that, if the Executive becomes
re-employed with another employer and is eligible to receive health care and
life insurance benefits under another employer-provided plan, the health care
and life insurance benefits provided hereunder shall be secondary to those
provided under such other plan during such applicable period of
eligibility.  Benefits provided pursuant to this paragraph are contractual only
and are not to be considered a continuation of coverage as provided under
Section 601 et seq. of ERISA and Section 4980B of the Code.  Following the end
of the Benefit Continuation Period, the Executive shall be eligible for
continued health coverage as required by Section 4980B of the Code or other
applicable law (“COBRA Coverage”), as if the Executive’s employment with the
Company had terminated as of the end of such period, and the Company shall take
such actions as are necessary to cause such COBRA Coverage not to be offset by
the provision of benefits under this Section 6(a)(iii) and to cause the period
of COBRA Coverage to commence at the end of the Benefit Continuation
Period.  For purposes of determining eligibility (but not the time of
commencement of benefits) of the Executive for retiree welfare benefits pursuant
to the retiree welfare benefit plans, the Executive shall be considered to have
remained employed until the end of the Benefit Continuation Period and to have
retired on the last day of such period, and if the Executive satisfies the
eligibility requirements, such benefits shall commence no later than the
expiration of the three year continuation period provided in clause (A) of this
Section 6(a)(iii).  In order to comply with Section 409A of the Code, (1) the
amount of life insurance benefits that the Company is obligated to provide under
this Section 6(a)(iii) in any given calendar year shall not affect the amount of
such benefits that the Company is obligated to pay in any other calendar year,
and (2) the Executive’s right to have the Company provide such benefits may not
be liquidated or exchanged for any other benefit; and
 
(iv) To the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any Other Benefits (as defined in Section 7) in
accordance with the terms of the underlying plans or agreements.
 
Notwithstanding the foregoing provisions of this Section 6(a)(i), except as
otherwise provided in Section 12(g) with respect to an Anticipatory Termination,
in the event that the Executive is a “specified employee” within the meaning of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the Date of Termination) (a
“Specified Employee”), amounts that would otherwise be payable under Section
6(a)(i) during the six-month period immediately following the Date of
Termination (other than the Accrued Obligations) shall instead be paid, with
interest on any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code (“Interest”), or provided on the first
business day after the date that is six months following the Executive’s
“separation from service” within the meaning of Section 409A of the Code (the
“Delayed Payment Date”).
 
11
 
(b) Death.  If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, the Company shall provide the
Executive’s estate or beneficiaries with the Accrued Obligations (subject to the
proviso set forth in Section 6(a)(i)(A) to the extent applicable) and the timely
payment or provision of the Other Benefits (subject to the proviso set forth in
Section 6(a)(i)(A) to the extent applicable) and shall have no other severance
obligations under this Agreement.  The Accrued Obligations shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
20 days of the Date of Termination.  With respect to the provision of the Other
Benefits, the term “Other Benefits” as utilized in this Section 6(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and Affiliated Companies to the estates and
beneficiaries of peer executives of the Company and such Affiliated Companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other peer executives of the Company and its Affiliated
Companies and their beneficiaries.
 
(c) Disability.  If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, the Company shall provide
the Executive with the Accrued Obligations and the timely payment or provision
of the Other Benefits (subject to the proviso set forth in Section 6(a)(i)(A) to
the extent applicable) in accordance with the terms of the underlying plans or
agreements, and shall have no other severance obligations under this
Agreement.  The Accrued Obligations (subject to the proviso set forth in Section
6(a)(i)(A) to the extent applicable) shall be paid to the Executive in a lump
sum in cash within 20 days of the Date of Termination.  With respect to the
provision of the Other Benefits, the term “Other Benefits” as utilized in this
Section 6(c) shall include, and the Executive shall be entitled after the
Disability Effective Date to receive, disability and other benefits at least
equal to the most favorable of those generally provided by the Company and its
Affiliated Companies to disabled executives and/or their families in accordance
with such plans, programs, practices and policies relating to disability, if
any, as in effect generally with respect to other peer executives and their
families at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive and/or the Executive’s
family, as in effect at any time thereafter generally with respect to other peer
executives of the Company and its Affiliated Companies and their families.
 
(d) Cause; Other than for Good Reason.  If the Executive’s employment shall be
terminated for Cause during the Employment Period, to the Company shall provide
the Executive (i) the Annual Base Salary through the Date of Termination to the
extent theretofore unpaid and (ii) the Other Benefits (disregarding the proviso
set forth in Section 6(a)(i)(A) to the extent applicable) in accordance with the
terms of the underlying plans or agreements, and shall have no other severance
obligations under this Agreement.  If the Executive voluntarily terminates
employment during the Employment Period, excluding a termination for Good
Reason, the Company shall provide to the Executive, subject to the proviso set
forth in Section 6(a)(i)(A) to the extent applicable, the Accrued Obligations
and the timely payment or provision
 
12
of the Other Benefits, and shall have no other severance obligations under this
Agreement.  In such case, all Accrued Obligations shall be paid to the Executive
in a lump sum in cash within 20 days of the Date of Termination.
 
7.  
NON-EXCLUSIVITY OF RIGHTS.

 
Nothing in this Agreement shall prevent or limit the Executive’s continuing or
future participation in any plan, program, policy or practice provided by the
Company or any of its Affiliated Companies and for which the Executive may
qualify, nor, subject to Section 12(f), shall anything herein limit or otherwise
affect such rights as the Executive may have under any contract or agreement
with the Company or any of its Affiliated Companies.  Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan,
policy, practice or program of or any contract or agreement with the Company or
any of its Affiliated Companies, at or subsequent to the Date of Termination
(such amounts and benefits, the “Other Benefits”) shall be payable in accordance
with such plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement.  Without limiting the generality of the
foregoing, the Executive’s resignation under this Agreement with or without Good
Reason, shall in no way affect the Executive’s ability to terminate employment
by reason of the Executive’s “retirement” under any compensation and benefits
plans, programs or arrangements of the Affiliated Companies, including without
limitation any retirement or pension plans or arrangements or to be eligible to
receive benefits under any compensation or benefit plans, programs or
arrangements of the Affiliated Companies, including without limitation any
retirement or pension plan or arrangement of the Affiliated Companies or
substitute plans adopted by the Company or its successors, and any termination
which otherwise qualifies as Good Reason shall be treated as such even if it is
also a “retirement” for purposes of any such plan.  Notwithstanding the
foregoing, if the Executive receives payments and benefits pursuant to Section
6(a) of this Agreement, the Executive shall not be entitled to any severance pay
or benefits under any severance plan, program or policy of the Company and the
Affiliated Companies, unless otherwise specifically provided therein in a
specific reference to this Agreement.  For the avoidance of doubt, this
Agreement shall not effect the Executive’s eligibility to participate in, or
entitlement to any payments or benefits under, the Separation Benefit Plan of
Unit Corporation and Participating Subsidiaries or the Special Separation
Benefit Plan of Unit Corporation and Participating Subsidiaries in accordance
with the terms of such plans as in effect from time to time and to the extent
the Executive is eligible to therein as of immediately prior to the Effective
Date, as applicable.
 
8.  
FULL SETTLEMENT; LEGAL FEES.

 
The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the Executive or others.  In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and except as specifically provided in Section
6(a)(iii), such amounts shall not be reduced whether or not the Executive
obtains other employment.  The Company agrees to pay as incurred (within 10 days
following the Company’s receipt of an
 
13
invoice from the Executive), at any time from the Effective Date of this
Agreement through the Executive’s remaining lifetime (or, if longer, through the
20th anniversary of the Effective Date) to the full extent permitted by law, all
legal fees and expenses which the Executive may reasonably incur as a result of
any contest (regardless of the outcome thereof) by the Company, the Executive or
others of the validity or enforceability of, or liability or entitlement under,
any provision of this Agreement or any guarantee of performance thereof (and
including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), plus in each case Interest.  In order to
comply with Section 409A of the Code, in no event shall the payments by the
Company under this Section 8 be made later than the end of the calendar year
next following the calendar year in which such fees and expenses were incurred,
provided, that the Executive shall have submitted an invoice for such fees and
expenses at least 10 days before the end of the calendar year next following the
calendar year in which such fees and expenses were incurred.  The amount of such
legal fees and expenses that the Company is obligated to pay in any given
calendar year shall not affect the legal fees and expenses that the Company is
obligated to pay in any other calendar year, and the Executive’s right to have
the Company pay such legal fees and expenses may not be liquidated or exchanged
for any other benefit.
 
9.  
CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY.

 
(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(3) to or for the benefit of
the Executive (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise) (a “Payment”) would be subject to
the excise tax imposed by Section 4999 of the Code, together with any interest
or penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (the “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (and any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, but excluding any income taxes
and penalties imposed pursuant to Section 409A of the Code, the Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.  The Company’s obligation to make Gross-Up Payments under this
Section 9 shall not be conditioned upon the Executive’s termination of
employment.
 
(b) Subject to the provisions of Section 9(c), all determinations required to be
made under this Section 9, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by
PricewaterhouseCoopers LLP or such other nationally recognized certified public
accounting firm as may be designated by the Executive (the “Accounting
Firm”).  The Accounting Firm shall provide detailed supporting calculations both
to the Company and the Executive within 15 business days of the receipt of
notice from the Executive that there has been a Payment, or such earlier time as
is requested by the Company.  In the event that the Accounting Firm is serving
as accountant or auditor for the individual, entity or
 
14
group effecting the Change of Control, the Executive may appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder).  All fees and expenses of the Accounting Firm shall be borne
solely by the Company.  Any determination by the Accounting Firm shall be
binding upon the Company and the Executive.  As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm hereunder, it is possible that Gross-Up
Payments which will not have been made by the Company should have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder.  In the event that the Company exhausts its remedies pursuant to
Section 9(c) and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.
 
(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment.  Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid.  The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which the Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due).  If the Company notifies the Executive in writing prior to the
expiration of such period that the Company desires to contest such claim, the
Executive shall:
 
(i) give the Company any information reasonably requested by the Company
relating to such claim,
  
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,
 
(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and
 
(iv) permit the Company to participate in any proceedings relating to such
claim;
 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses.  Without limitation on the foregoing provisions of this Section 9(c),
the Company shall control all proceedings taken in connection with such contest
and, at its sole discretion, may pursue or forgo any and all administrative
appeals, proceedings, hearings and
 
15
conferences with the applicable taxing authority in respect of such claim and
may, at its sole option, either pay the tax claimed to the appropriate taxing
authority on behalf of the Executive and direct the Executive to sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company pays such claim
and directs the Executive to sue for a refund, the Company shall indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income tax (including interest or penalties) imposed with respect to such
payment or with respect to any imputed income with respect to such payment; and
further provided that any extension of the statute of limitations relating to
payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
 
(d) If, after the receipt by the Executive of a Gross-Up Payment or payment by
the Company of an amount on the Executive’s behalf pursuant to Section 9(c), the
Executive becomes entitled to receive any refund with respect to the Excise Tax
to which such Gross-Up Payment relates or with respect to such claim, the
Executive shall (subject to the Company’s complying with the requirements of
Section 9(c), if applicable) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto).  If, after payment by the Company of an amount on the
Executive’s behalf pursuant to Section 9(c), a determination is made that the
Executive shall not be entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then the amount of such payment shall offset, to the extent thereof, the amount
of Gross-Up Payment required to be paid.
 
(e) Any Gross-Up Payment, as determined pursuant to this Section 9, shall be
paid by the Company to the Executive within five days of the receipt of the
Accounting Firm’s determination; provided that, the Gross-Up Payment shall in
all events be paid no later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which the Excise Tax (and any income
or other related taxes or interest or penalties thereon) on a Payment are
remitted to the Internal Revenue Service or any other applicable taxing
authority or, in the case of amounts relating to a claim described in Section
9(c) that does not result in the remittance of any federal, state, local and
foreign income, excise, social security and other taxes, the calendar year in
which the claim is finally settled or otherwise resolved.  Notwithstanding any
other provision of this Section 9, the Company may, in its sole discretion,
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of the Executive, all or any portion of any
Gross-Up Payment, and the Executive hereby consents to such withholding.
 
16
 
10.  
CONFIDENTIAL INFORMATION.

 
The Executive shall hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company or any of its Affiliated Companies, and their respective businesses,
which information, knowledge or data shall have been obtained by the Executive
during the Executive’s employment by the Company or any of its Affiliated
Companies and which information, knowledge or data shall not be or become public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement).  After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those persons designated by it.  In no event shall an
asserted violation of the provisions of this Section 10 constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement.
 
11.  
SUCCESSORS.

 
(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution.  This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.
 
(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.  Except as provided in Section 11(c), without
the prior written consent of the Executive this Agreement shall not be
assignable by the Company.
 
(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.  As used in
this Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.
 
12.  
MISCELLANEOUS.

 
(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Oklahoma, without reference to principles of conflict of
laws.  The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.  This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.  Any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby may be
brought only in any federal or state court located in Tulsa County, Oklahoma,
and each of the parties hereby consents to the jurisdiction of such courts (and
of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law,
 
17
any objection which it may now or hereafter have to the laying of the venue of
any such suit, action or proceeding in any such court or that any such suit,
action or proceeding which is brought in any such court has been brought in an
inconvenient forum.
 
(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:
 
If to the Executive:
 
At the most recent address on file at the Company.
 
If to the Company:


7130 South Lewis
Suite 1000
Tulsa, Oklahoma 74136
Attention:  General Counsel


or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.
 
(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.
 
(d) The Company may withhold from any amounts payable under this Agreement such
United States federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
 
(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company  
may have hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason pursuant to Section 5(c)(i)-(v) of this
Agreement, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.
 
(f) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to Section 1(a), prior to the Effective Date, the Executive’s employment
may be terminated by either the Executive or the Company at any time prior to
the Effective Date, in which case the Executive shall have no further rights
under this Agreement.  From and after the Effective Date, except as specifically
provided in this Agreement, this Agreement shall supersede any other agreement
between the parties with respect to the subject matter hereof in effect
immediately prior to the execution of this Agreement.
 
18
 
(g) In the event payments are made and benefits provided under Section 5(a) in
connection with an Anticipatory Termination, notwithstanding anything contained
herein to the contrary, if a Change of Control does not occur within twelve
months following the date of such Anticipatory Termination, (x) the Executive
shall forfeit the right to retain, and shall return to the Company, any cash
amounts received by the Executive from the Company, on an after-tax basis after
taking into account any deductions available to the Executive by virtue of such
return, pursuant to Section 5(a)(1)(A)(v), Section 5(a)(1)(B), Section
5(a)(1)(C), and Section 5(a)(3); and (y) the Company’s obligations under this
Agreement, including but not limited to the provision of health care and life
insurance benefits pursuant to Section 5(a)(2), shall cease as of the date that
is twelve months following the date of such Anticipatory Termination (or, if
earlier, the date on which the proposed Change of Control to which the
Anticipatory Termination was alleged to have related is finally and formally
abandoned or terminated).
 
(h) Within the time period permitted by the applicable Treasury Regulations, the
Company may, in consultation with the Executive, modify the Agreement, in the
least restrictive manner necessary and without any diminution in the value of
the payments to the Executive, in order to cause the provisions of the Agreement
to comply with the requirements of Section 409A of the Code, so as to avoid the
imposition of  taxes and penalties on the Executive pursuant to Section 409A of
the Code.
  
13.  
SURVIVORSHIP.

 
Upon the expiration or other termination of this Agreement or the Executive’s
employment, the respective rights and obligations of the parties hereto shall
survive to the extent necessary to carry out the intentions of the parties under
this Agreement.
 
19
 
In Witness Whereof, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused this Agreement to be executed in its name on its behalf, all as of the
day and year first above written.








EXECUTIVE
 
 


                                                                       
[Executive]
 


 
UNIT CORPORATION
 


 
                                                                       
By: [Executive Officer or Chairman]

 
 
 
 
 
 
 
 
 
 
20